Citation Nr: 0912507	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by left hip pain, including as secondary to 
service-connected status post vertebral fusion.

2.  Entitlement to service connection for disability 
manifested by leg pain, including as secondary to service-
connected status post vertebral fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

A claim of service connection for depression was developed 
for appellate review, but this claim was subsequently granted 
in November 2007.  Additionally, when the Veteran appeared at 
a hearing before the Board in April 2008, he withdrew from 
appeal a claim for a higher rating for status post vertebral 
fusion.

The Board notes that, at the April 2008 hearing, the Veteran 
indicated that he had been diagnosed with radiculopathy and, 
at the hearing, the Veteran submitted a March 2008 letter 
from a Dr. B at Highland Family Practice that indicates the 
Veteran has a diagnosis of radiculopathy.  Thus, the Board 
refers to the Agency of Original Jurisdiction the issue of 
entitlement to an increased rating for the Veteran's service-
connected status post vertebral fusion.


FINDINGS OF FACT

1.  The Veteran does not have left hip disability manifested 
by pain that is attributable to his active military service; 
or that has been caused or made worse by his service-
connected status post vertebral fusion.

2.  The Veteran does not have a leg disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by left 
hip pain that is the result of disease or injury incurred in 
or aggravated during active military service; or that is the 
result of or proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008); 38 C.F.R. 
§ 3.310 (2006).

2.  The Veteran does not have a disability manifested by leg 
pain that is the result of disease or injury incurred in or 
aggravated during active military service; or that is the 
result of or proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a July 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  By the July 2006 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the July 2006 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Salt Lake City VA Medical Center (VAMC) as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.  
Additionally, in January 2007, the Veteran was afforded a VA 
examination, the report of which is of record.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II.  Analysis

In a July 2006 statement, the Veteran contends that he 
experiences chronic left hip and bilateral leg disabilities.  
Specifically, he attributes his claimed disabilities to his 
service-connected status post vertebral fusion.  Thus, the 
Veteran contends that service connection is warranted for 
left hip and bilateral leg disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Under 38 C.F.R. § 3.310, 
service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury, or for the degree of disability resulting 
from aggravation of a non-service-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected disability is judged.  Although VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals that the Veteran did 
not have a diagnosis of or treatment for a left hip or a leg 
disability in service.  Although the Veteran's STRs include 
details regarding the Veteran's service-connected back 
disability, the records are silent as to any hip or leg 
disability.  In addition, the Veteran has not contended that 
his claimed hip and leg disabilities are directly 
attributable to his active military service; only that his 
claimed hip and leg disabilities are secondary to his 
service-connected back disability.  See Hearing Transcript at 
4, 12.  Consequently, because there is no allegation that a 
disease or injury was incurred in service and there is no 
evidence of record to show that a disease or injury was 
incurred in service, service connection for a left hip 
disability or a leg disability is not warranted on a direct 
basis.

A review of the Veteran's post-service medical records 
reveals that the Veteran has sought treatment for pain in his 
left hip and both legs.  March 2007 and July 2007 treatment 
records from the Salt Lake VAMC indicate that the Veteran 
complained of hip pain and pain in both legs.  However, July 
2006 treatment records from the Salt Lake VAMC indicate that 
the Veteran's leg nerves were within normal limits.  Although 
the Veteran received medications and exercise instructions in 
order to manage his pain, the medical records from the Salt 
Lake VAMC are silent as to a diagnosis of a hip or a leg 
disability.

In January 2007, the RO ordered an examination of the Veteran 
in connection with these claims.  The examiner took a 
detailed history and examined the Veteran.  X-ray results 
reveal that the Veteran's legs were within normal limits.  
The examiner noted the Veteran's bilateral leg pain and noted 
that the pain is not the result of any injury.  The examiner 
concluded that there was no pathology sufficient to render a 
diagnosis regarding the Veteran's claimed bilateral leg pain.  
Thus, an essential requirement for service connection is not 
met, namely a current diagnosis of the claimed disability.  
In the absence of a diagnosis of a leg disability, the claim 
of service connection for a leg disability manifested by pain 
as secondary to service-connected status post vertebral 
fusion may not be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although the medical evidence documents clinical 
findings of bilateral leg pain, mere pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  In the 
absence of proof of any disability of the legs, the claim of 
service connection for a leg disability is not warranted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

X-ray results from the January 2007 examination reveal that 
the Veteran's left hip was within normal limits.  The 
examiner noted the Veteran's left hip pain and noted that the 
pain is not the result of any injury.  The examiner diagnosed 
the Veteran with bursitis of the left hip.  In a February 
2007 amendment to the examination report, an examiner opined 
that the Veteran's bursitis was less likely related to the 
Veteran's lumbar spine condition.  The examiner reasoned 
that, because there was no objective evidence of a 
neurological condition relating the Veteran's hip pain to the 
Veteran's back surgery and that all sensory examination 
results were symmetric, the Veteran's bursitis was not likely 
related to the Veteran's spinal fusion surgeries.  Thus, an 
essential requirement for secondary service connection is not 
met, namely a link between a current disability and a 
service-connected disability.  Without competent medical 
evidence attributing a current disability to a service-
connected disability, service connection is not warranted.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of service connection.  Notably, the Veteran 
argues that his left hip disability and leg disability are 
the result of his service-connected spine disability.  While 
the Board does not doubt the sincerity of his belief that he 
has disabilities related to his service-connected disability, 
as a lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for left hip disability and leg disability 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for left hip disability manifested by 
pain, including as secondary to service-connected status post 
vertebral fusion, is denied.

Service connection for leg disability manifested by pain, 
including as secondary to service-connected status post 
vertebral fusion, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


